Citation Nr: 0705783	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, meniscectomy and anterior cruciate ligament 
reconstruction, right knee, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1999.


This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a February 2006 decision, the Board denied the veteran's 
claim for an increased initial rating for service-connected 
residuals, meniscectomy and anterior cruciate ligament 
reconstruction, right knee, postoperative.  The veteran 
appealed the Board's decision to the Court.  In September 
2006, the parties filed a Joint Motion to Vacate and Remand 
(Joint Motion).  By Order entered October 4, 2006, the Court 
granted this motion, vacated the Board's February 2006 
decision, and remanded the case to the Board for compliance 
with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint motion instructs the Board, in pertinent part, to 
consider whether a temporary total rating is assignable for 
any period(s) in addition to that already assigned.  In a 
September 2005 rating decision, the RO granted a temporary 
total rating between February 6, 2001 and April 1, 2001.  

Evidence of record refers to two surgeries in addition to the 
one performed in February 2001.  A pre-operative medical 
consultation dated March 7, 2002 refers to right knee 
arthroscopy with partial medical meniscectomy surgery to be 
performed by Dr. Mikolajczak on March 15, 2002.  During the 
August 2005 VA compensation and pension (C&P) examination, 
the veteran reported undergoing a meniscectomy and repair 
with cadaver graft in October 2003 at Wellington Regional 
Hospital.  The veteran was requested to provide the October 
2003 surgical report by a letter in September 2005, but the 
claims folder was transferred to the Board in November 2005, 
and the record now before the Board does not include the 
records concerning these surgeries.  The RO should obtain 
these records and determine whether the veteran is entitled 
to temporary total ratings during these periods.  


Private treatment records from Dr. D. Neuman, to include 
records from Dr. K. Qian and the Center for Bone and Joint 
Surgery, have been obtained and associated with the claims 
folder.  The most recent record is dated June 2002.  The RO 
should determine whether the veteran has sought treatment at 
any non-VA facilities since June 2002 and obtain his 
authorization and consent for the release of such records.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, fundamental fairness to the veteran 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of his service-
connected knee disability.  The veteran is hereby notified 
that it is his responsibility to report for any scheduled 
examination and to cooperate in the development of the case.  
The consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's right knee 
treatment records from the VA Medical 
Center in West Palm Beach since February 
2002.  

2.  Request the veteran's authorization 
and consent for the release of records 
associated with the right knee surgeries 
performed at the Wellington Regional 
Medical Center.  Obtain the records if 
authorization is given.

3.  Request the veteran to identify all 
non-VA facilities from which he has 
received treatment for his knee since 
June 2002; obtain his authorization and 
consent for the release of any such 
records.  Obtain the records if 
authorization is given.

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected knee 
disability.  The veteran's claims folder 
should be available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

5.  Adjudicate whether any additional 
period(s) of temporary total rating due 
to right knee surgery should be assigned 
under 38 C.F.R. § 4.30.  

6.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



